Citation Nr: 0300142	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-04 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
June 1994.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2000 RO rating decision.  

The veteran had perfected an appeal concerning a January 
2000 RO rating decision which denied service connection 
for a shaving disorder.  However, by a February 2002 
supplemental statement of the case, the RO granted service 
connection for this disability.  Therefore this issue is 
no longer on appeal and will not be further discussed. 

In written statements filed in September 2001 and July 
2002, the veteran indicated that he was seeking increased 
ratings for service-connected gastritis and left knee 
disabilities.  Since these matters have not been developed 
or certified for appeal, and inasmuch as they are not 
inextricably intertwined with the issue now before the 
Board, they are referred to the RO for initial 
consideration.


FINDING OF FACT

The veteran's service-connected left foot disability is 
manifested by persistent toe pain, with limping and weekly 
flare ups; a VA examiner has concluded that the veteran's 
disability causes moderately severe functional loss due to 
pain; there is no x-ray evidence of arthritis of the 
joints of the left foot; the veteran's post-surgical scar 
on his left foot has been clinically described as well 
healed.


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no greater, for 
a left foot disability are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.14, 4.31, 4.40, 
4.45, 4.71a, 4.118, Diagnostic Codes 5003, 5010, 5276, 
5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284, 7801, 
7802, 7803, 7804, 7805 (as in effect prior to and from 
August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Each disability must be viewed in 
relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (2002).  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2 (2002).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7 (2002).  In every instance 
where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).  

By a March 1995 rating decision, the RO granted service 
connection for metatarsalgia of the left foot, based on 
evidence that the veteran underwent treatment (including 
surgery) in service for plantar keratosis and hammer toe 
deformity of the third left toe.  The veteran's service-
connected left foot disability was assigned a 10 percent 
rating, effective from July 1, 1994.  In September 1999, 
he filed a written statement indicating that he wanted an 
increased rating for this disability.

The pertinent record reflects that at a July 1999 VA 
examination, he complained that his left foot still hurt 
and that he could not stand in one place for more than 15 
or 20 minutes, or walk 15 to 20 minutes before it started 
hurting.  He said he had to be very careful about the 
steps taken during his activities.  He reported that his 
toe pain definitely limited his daily activities and work.  
On examination, his toes were mildly painful only on deep 
pressure.  Range of motion could not be forced in those 
affected toes.  

At a December 1999 VA examination, the veteran reported 
that after his in-service foot surgery, he continued to 
have persistent pain with ambulation.  He stated that the 
daily, burning pain in his foot worsened with walking and 
prolonged standing.  He presently did not use a corrective 
brace or shoes, but did use inserts.  He stated that this 
condition had made his occupation more difficult, and had 
distressed him since he fatigued easily and could not 
ambulate.  On examination, he was in no acute distress.  
He walked with a slight limp and list to the left side.  
He complained of pain on deep pressure and with range of 
motion, and of cramping while attempting to move his toes.  
The second toe was shorter than the rest of the toes.  A 
surgical scar was evident on the dorsum of the foot, 
particularly around the second toe.  There was a large 
wart on the plantar surface under the second toe.  He 
complained of pain on palpation between the second, third, 
and fourth toes (in the interweb spaces).  Toe three 
lapped over toe four.  Athlete's foot was also present on 
the left foot.  Gait was affected with limping and he was 
unable to rise on his left toes due to pain. 

An x-ray of the left foot revealed an old healed fracture 
of second metatarsal and absence of the middle phalanx of 
the second toe with toe shortening.  The veteran was 
diagnosed as having post-surgical residuals of left 
second, third, and fourth toes with pain upon movement and 
ambulation.  The examiner also concluded that the veteran 
had moderately severe functional loss due to pain in the 
left foot.   

On a March 2000 VA Form 9, the veteran asserted that his 
left foot disability caused severe pain.  According to the 
veteran, a doctor had suggested reconstructive surgery for 
this condition.

During an April 2000 VA outpatient visit, the veteran's 
left toes were crowded and overlapping (the third toe was 
on top of the fourth).  He said the pain was worsening.  A 
scar was noted on the dorsal aspect of the left foot.  
During a June 2000 outpatient visit, he reported that he 
had a callus on his fourth toe due to rubbing.  
Examination revealed a well-healed scar, and the fourth 
toe was curled under the third toe.  An x-ray revealed no 
obvious deformity.

At his May 2001 local hearing, the veteran said he had a 
hard time putting pressure on his left foot and that it 
caused him a lot of problems when he would bear down on 
the foot.  He reportedly had to shift a lot of weight over 
from his left to his right.  He said that he experienced 
constant, severe shooting pain every day and was very 
limited in how far he could walk.  He also reported 
swelling and inflammation of the bottom of the foot.  He 
said that the pain and swelling forced him to walk on the 
side of his foot instead of the flat part.  This 
reportedly caused him to waver a bit.  He said he could 
not stand for prolonged periods and would feel pain when 
he placed any pressure on the foot.  He was not currently 
being treated for his foot, but had apparently seen a 
private podiatrist in late 2000.  The podiatrist had 
apparently shaved his calluses and applied medication on 
his foot.  She also tried to "burn the core" out of his 
plantar calluses, but without much success.  The veteran 
testified that shaving the plantar wart relieved some 
pain, but that the pain was essentially constant (like a 
rock or thorn in his shoe).  He generally purchased shoes 
with a soft bottom to ease his symptoms. 

He reported that he worked as a service attendant, washing 
aircraft.  This job involved a lot of standing and 
climbing up ladders.  He worked 8 to 12 hours a day, and 
was generally on his feet for the whole shift.  He said 
that in the prior year, he reportedly had taken 
approximately six days off from work because of his foot 
disability. 

During a December 2001 examination, he still complained of 
pain in his feet and of a wart on the left second 
metatarsal head.  The third toe on the left was touching 
and overriding the fourth toe.  He said that he 
experienced flare ups once a week, with each flare up 
lasting three to four days each time.  Walking and 
standing for a long time was painful and he could not run.  
He was not presently using any brace, cane, or crutch.  He 
previously had used shoe inserts but was not using them at 
present.  Prolonged walking and standing were painful.  He 
reportedly could not run, which was affecting his job.

On examination, there was a plantar wart found on the left 
second metatarsal head and the left third toe was 
overriding the fourth toe.  Prolonged walking and standing 
were painful.  There was pain on the left wart.  Gait was 
normal and independent but he could not rise on his 
tiptoes or walk on his heels.  There were no hammertoes, 
high arch, club foot, flat fleet, hallux valgus, vascular 
changes, or other deformities found.   

Following review of an x-ray of the veteran's left foot, 
the VA examiner diagnosed the veteran as having, in 
pertinent part, a wart on his left foot with mild 
functional loss, minimal hallux valgus deformities by x-
ray, flexion deformities of the second and third 
interphalangeal of the second and third toes of the left 
foot, and old healed fracture deformities of the distal 
head of the proxima phalanx and distal shaft of the 
metatarsal bone of the toe of the left foot.

The veteran's left foot disability has been evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5279, which assigns a 10 percent rating for unilateral or 
bilateral anterior metatarsalgia (Morton's disease).  This 
is the maximum rating available under this Diagnostic 
Code.  However, consideration has also been given to other 
potentially applicable Diagnostic Codes.  

There is no evidence that the veteran currently has flat 
foot, bilateral weak foot, claw foot, hallux rigidus, or 
hammer toe, so rating him under Diagnostic Codes 5276, 
5277, 5278, 5281, 5282 would not be appropriate.  38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5281, 
5282 (2002). 

The veteran does have x-ray evidence of "minimal" hallux 
valgus.  However, under Diagnostic Code 5280, a 10 percent 
rating is the only and the maximum evaluation available 
for this disability.  It is assigned for unilateral hallux 
valgus operated with resection of the metatarsal head, or 
for severe hallux valgus if equivalent to amputation of 
the great toe.  Neither of these criteria is met by x-ray 
finding of "minimal" hallux valgus.  Thus, evaluating the 
veteran under this diagnostic code would be of no benefit 
to him. 38 C.F.R. § 4.71a, Diagnostic Codes 5280 (2002).

X-ray evidence also reveals that the veteran has fracture 
deformities of the distal shaft of the metatarsal bone of 
the toe of the left foot.  Under Diagnostic Code 5283, a 
10 percent rating is assigned for moderate malunion or 
nonunion of metatarsal bones, 20 percent is assigned for a 
moderately severe condition, and 30 percent rating is 
assigned for a severe condition.   However, the VA 
radiologist described the fracture deformities as appeared 
old and healed.  Malunion or nonunion of the metatarsal 
bones has not been specifically described.  The evidence 
does not suggest that the veteran's fracture deformities 
equate to moderate malunion under Diagnostic Code 5283.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2002).  
Consequently, this diagnostic code does not provide a 
basis for a higher or for a separate compensable 
evaluation.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Where separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the 
conditions overlaps.).

Under Diagnostic Code 5284 (relating to other foot 
injuries), a 10 percent rating contemplates moderate 
impairment, a 20 percent contemplates moderately severe 
impairment, and a 30 percent rating contemplates severe 
impairment.  With actual loss of the use of the foot, a 40 
percent rating is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
the end that its decision is "equitable and just."  38 
C.F.R. § 4.6 (2002).    

In reviewing the veteran's claim under Diagnostic Code 
5284, the Board will also consider whether additional 
rating should be given for functional loss due to pain 
under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.  It is necessary to consider 
these regulatory provisions in the case of disabilities 
involving a joint rated on the basis of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints or muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful 
on use must be regarded as seriously disabled. A little 
used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the 
condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) Excess 
fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2002). 

The evidence in this case reflects that the veteran limps 
and lists to his left side due to his foot condition.  He 
has routinely complained of persistent pain on ambulation 
and when attempting to display range of motion.  He has 
reported experiencing flare ups of pain once a week, with 
each flare up lasting three to four days each time.  
Indeed, a VA examiner (in December 1999) concluded that 
the veteran has moderately severe functional loss due to 
pain in the left foot.  In light of this evidence, and in 
view of the considerations mandated by 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, the Board finds that the veteran is 
entitled to a 20 percent rating under Diagnostic Code 
5284.  

However, the veteran has remained employed as an aircraft 
washer (a job which inherently involves a great deal of 
walking, standing, and climbing) and has not found it 
necessary to use corrective devices such as canes, braces, 
or orthopedic shoes.  This suggests that his condition has 
not reached the level of severity which would merit a 30 
percent rating under Diagnostic Code 5284.  Moreover, 
there is certainly no evidence that he has completely lost 
the use of his left foot and therefore a 40 percent rating 
under Diagnostic Code 5284 is also unwarranted. 

There is also  no evidence that the veteran has arthritis 
of the left foot or toes, so application of rating 
criteria relating to arthritis is not warranted.  38 
C.F.R. §§ 4.45(f), 4.71a, Diagnostic Codes 5003, 5010 
(2002).

The Board is cognizant that the veteran has a scar as a 
result of his in-service foot surgery, and the residuals 
of this scar must be considered in his claim for a higher 
rating.  However, care must be taken not to evaluate the 
same manifestations of disability under more than one 
applicable code.  This would constitute "pyramiding."  38 
C.F.R. § 4.14 (2002). Nonetheless, because Diagnostic Code 
5284 does not rate scarring from surgery, the Board will 
consider whether the veteran is entitled to an additional 
disability rating under the criteria for evaluating scars. 
See Esteban v. Brown, 6 Vet. App. 259 (1994).

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating scars.  
Where the law or regulations governing a claim change 
while the claim is pending, as in this case, the version 
most favorable to the claimant applies, absent 
congressional intent to the contrary.  The Board must 
determine whether the previous or revised version is more 
favorable to the veteran.  However, as detailed below, the 
veteran would not be entitled to a compensable rating 
under either the old or new rating criteria pertaining to 
scars, and thus neither version is more advantageous to 
the veteran.  Moreover, because of the clear lack of 
entitlement to a compensable rating under either criteria, 
the veteran is not prejudiced by the Board's initial 
consideration of the new rating criteria.  Therefore, 
there is no due process bar for the Board to proceed with 
the appeal.   See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the criteria effective prior to August 30, 2002, 
scars which are superficial, poorly nourished with 
repeated ulceration, warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2001).  Scars which 
are superficial, tender, and painful on objective 
demonstration also warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  When these 
requirements are not shown, a noncompensable rating is to 
be assigned.  38 C.F.R. § 4.31 (2001).  However, none of 
the veteran's pertinent medical records indicate that the 
post-surgical scar is tender, painful, poorly nourished or 
involving repeated ulceration.  Indeed, the scar was 
described at his June 2000 outpatient visit as "well 
healed."  

Under the "old" rating criteria, scars may also be rated 
on the basis of any related limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).  There is no evidence in this case that the post-
surgical scar limits any function.  Therefore, under the 
"old" rating criteria pertaining to scars, the veteran is 
not entitled to a compensable rating.  

The new rating criteria relating to scars, as effective 
August 30, 2002, are as follows (in pertinent part): 

7801 Scars, other than head, face, or neck, 
that are deep or that cause limited motion:

Area or areas exceeding 144 square inches 
(929 sq.cm.)       40 Area or areas 
exceeding 72 square inches (465 sq. cm.)        
30
Area or areas exceeding 12 square inches (77 
sq. cm.)          20
Area or areas exceeding 6 square inches (39 
sq. cm.)            10

Note (1): Scars in widely separated areas, 
as on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A deep scar is one associated with 
underlying soft tissue damage.

7802   Scars, other than head, face, or 
neck, that are superficial and that do not 
cause limited motion: 

Area or areas of 144 square inches (929 sq. 
cm.) or greater   10

Note (1): Scars in widely separated areas, 
as on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

7803 	Scars, superficial, unstable 	
			10

Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

7804 Scars, superficial, painful on 
examination 		10

Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on 
the tip of a finger or toe even though 
amputation of the part would not warrant a 
compensable evaluation. 
(See § 4.68 of this part on the amputation 
rule.)

7805 Scars, other; 

Rate on limitation of function of affected 
part.

38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 
(as in effect from August 30, 2002).

In this case, the actual size of the veteran's post-
surgical scar (on the dorsum of the foot, particularly 
around the second toe) is unclear.  However, it is highly 
unlikely that the scar covers an area of 144 square inches 
or more, and there is no indication that it in any way 
limits motion.  Therefore, a compensable rating is not 
warranted under the new Diagnostic Codes 7801 or 7802.  
Moreover, the scar is well healed and there is no evidence 
that the veteran has experienced a frequent loss of 
covering of skin over the scar, or that the scar is 
painful.  Thus, a compensable rating is also not warranted 
under the new Diagnostic Codes 7803 or 7804.  Finally, as 
noted above, there is no evidence that the post-surgical 
scar limits any "function" per se, so the veteran is not 
entitled to a compensable rating under the new Diagnostic 
Code 7805 (which is actually identical to the "old" 
Diagnostic Code 7805).  

In summary, the preponderance of the evidence reflects 
that a 20 percent rating - and no greater - is warranted 
under Diagnostic Code 5284 for the veteran's service- 
connected left foot disability.  


II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. § § 3.102, 3.156, 3.159, and 3.326 (2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).

The veteran's claim for an increased rating did not 
require a particular application form.  Thus, there is no 
issue as to provision of a form or instructions for 
applying for these benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice 
of required information and evidence not previously 
provided that is necessary to substantiate the claim for 
increased rating.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The veteran was sent 
a rating decisions in January 2000, a statement of the 
case in March 2000, and a supplemental statement of the 
case in February 2002.  These documents together listed 
the evidence considered, the legal criteria for 
determining whether increased ratings could be granted, 
and the analysis of the facts as applied to those 
criteria, thereby adequately informing the veteran of the 
information and evidence necessary to substantiate his 
claim for a higher rating.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c), (d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In this case, the RO has obtained 
VA and private treatment records, as well as the 
transcript of the veteran's May 2001 local hearing.  
During this hearing, the veteran reported that he had 
visited a private podiatrist in late 2000.  In a November 
2001 letter, the RO advised the veteran that it had not 
yet received records from this podiatrist, and he was 
advised to furnish them.  He was also provided a release 
form to sign and return in case he wanted the RO to 
attempt to obtain the records.  The veteran did not 
respond to this letter.  As noted, the RO has already 
obtained VA and private treatment records, and there is no 
indication that there are any other outstanding medical 
records pertinent to the veteran's claim. 

Assistance must also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  The veteran underwent VA 
examinations in June 1999, December 1999, and December 
2001.  The report of these examinations have been obtained 
and reviewed by the Board.

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the 
veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

ORDER

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a 20 percent rating - 
and no greater - for a left foot disability, is granted. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

